Citation Nr: 1310687	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  05-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on two separate periods of active duty in the United States Navy, the first period being from January 1976 to January 1980 and the second period being from February 1980 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a noncompensable evaluation for asbestosis, effective May 21, 2004 (the date on which he filed his original claim for VA compensation for this respiratory disease).  The Veteran appeals the initial noncompensable evaluation assigned.

In February 2009, and again in February 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional evidentiary and procedural development.  Following development relating to the most recent remand, the noncompensable initial evaluation was confirmed and continued in a September 2012 rating decision/supplemental statement of the case.  The case was returned to the Board the same month and the Veteran continues his appeal for a compensable evaluation.


FINDINGS OF FACT

1.  The Veteran's pulmonary diagnoses presently include his service-connected asbestosis and non-service-connected pulmonary emphysema and chronic obstructive pulmonary disease (COPD).

2.  The Veteran's service-connected asbestosis is clinically demonstrated to be a pleural disease and is solely manifested by pleural plaques, which do not produce any active respiratory symptoms.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for asbestosis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.97, Diagnostic Code 6833. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

In accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for an initial compensable evaluation for asbestosis from May 21, 2004, is a downstream issue from a rating decision dated in September 2004, which initially established service connection for asbestosis and assigned the initial noncompensable rating being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a compensable initial evaluation for the service-connected asbestosis at issue, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the temporal focus of this claim is the period from May 21, 2004, to the present and that the Veteran's private and VA medical and examination records pertinent to treatment of his asbestosis for the period from May 2004 to December 2012 have been obtained and associated with his claims file.  Furthermore, the Veteran was provided with VA examinations in August 2004, February 2006, February 2010, and March 2012 to assess the severity of his asbestosis.  Furthermore, a clarifying VA medical expert opinion interpreting the clinical data was obtained in September 2011.  Lastly, a definitive opinion was obtained from another VA medical expert in December 2012, in which the entire claims file was reviewed and an opinion was presented that addressed the actual manifestations of the service-connected asbestosis, incorporating and synthesizing the objective findings contained in the entirety of the clinical record.  

The Board notes that the evidentiary development undertaken by the RO/AMC is in substantial compliance with the Board's prior remand instructions and no further remand for additional corrective development with respect to the issues on appeal is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Otherwise, the Board finds no significant defects in the VA examination reports and medical expert opinions of record that would render them inadequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Increased ratings - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is from May 21, 2004, based on the date the Veteran's original compensation claim for asbestosis was received by VA.  See 38 C.F.R. § 3.400 (2012).

Entitlement to a compensable initial evaluation for asbestosis.

By history, the Veteran served two separate periods of active duty in the United States Navy.  During both periods, he served aboard ship as an engine room crewman and was routinely exposed to asbestos from the insulation and fireproofing that covered the bulkheads, pipes, ducts, and conduits of the interior engineering spaces of his assigned vessels.  Based on this history, he was granted service connection for asbestosis.

As relevant, asbestosis is rated as interstitial lung disease under the criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6833, which provides for the following:

			Forced Vital Capacity (FVC) less than 50-percent predicted, 
				or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
				Single Breath Method (DLCO (SB)) less than 40-percent predicted, 
				or; maximum exercise capacity less than 15 ml/kg/min oxygen
				 consumption with cardiorespiratory limitation, or; cor pulmonale 
				or pulmonary hypertension, or; requires outpatient oxygen 
				therapy, assign a 100 percent evaluation. 
			
			FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 
				55-percent predicted, or; maximum exercise capacity of 15 to 
				20 ml/kg/min oxygen consumption with cardiorespiratory 
				Limitation, assign a 60 percent evaluation.

			FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
				65-percent predicted, assign a 30 percent evaluation.
  
			FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 
				80-percent predicted, assign a 10 percent evaluation. 

38 C.F.R. § 4.97, Diagnostic Code 6833 (2012). 

The Veteran's medical records also reflect that he had a 20 pack-year history of cigarette smoking and was diagnosed with pulmonary emphysema and COPD that is medically attributed solely to his long history of tobacco consumption.  His pulmonary emphysema and COPD are diseases that are clinically distinct and separate from his asbestosis.  However, the Board notes that the Court has held in the case of Mittleider v. West, 11 Vet. App. 181 (1998), that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996).  

The medical evidence relevant to the period from May 2004 to the present includes objective pulmonary function tests performed on the Veteran, which produced FVC scores that, if they were attributable to or, at the very least, could not be separated from his service-connected asbestosis, would permit the assignment of at least a compensable initial evaluation. 

To resolve the question as to whether or not the service-connected asbestosis produced the compensable pulmonary symptoms revealed on the pulmonary function tests conducted during the course of the claim, the Board referred the case to a VA medical expert in November 2012.  The Board instructed the medical expert to review the entire clinical record associated with the Veteran's claims file and thereafter present an opinion clarifying the actual clinical manifestations of the asbestosis and, if possible, distinguishing them from those attributable to the non-service-connected pulmonary emphysema and COPD diagnoses.  

In response to the Board's request, a VA medical expert's opinion was obtained in December 2012.  This opinion incorporates all the relevant clinical findings of record and represents the consolidation and synthesis of the entirety of the medical evidence; as such, detailed discussion of the individual examination reports and medical records associated with the Veteran's treatment for respiratory disease is unnecessary.  The December 2012 opinion states, in summary and in pertinent part, that the Veteran's individual case of asbestosis does not represent a parenchymal lung disease but is instead a pleural disease manifested solely by the presence of pleural plaques.  These asbestosis-related pleural plaques, however, do not produce any respiratory symptoms per se.  Therefore, the pulmonary symptoms presently manifest in the Veteran are entirely attributable to his non-service-connected pulmonary emphysema and COPD, which were themselves caused by his years of cigarette smoking.  In view of the foregoing discussion, the Board concludes that there is no clinical basis to assign a compensable evaluation to the service-connected asbestosis under the applicable criteria of the rating schedule at any time during the pendency of the appeal.  The Veteran's claim for a compensable initial evaluation for asbestosis must thusly be denied.  

The Veteran's subjective complaints of impaired breathing with reduced capacity for physical activity are acknowledged.  However, as discussed, the December 2012 medical expert opinion has determined that these symptoms are not produced by his service-connected asbestosis but rather by his non-service-connected pulmonary emphysema and COPD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, clinical determinations of which particular respiratory symptoms are attributable to which specific pulmonary diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to clinically separate their respiratory symptoms for attribution to a specific diagnosis).

The Board has also considered the Veteran's statements that his service-connected asbestosis is worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report his respiratory symptoms to the extent that their manifestations are sensorily perceivable (i.e., coughing, shortness of breath, sputum production, wheezing) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify which specific symptoms are attributable to his service-connected asbestosis, or the level of disability of his asbestosis according to the appropriate Diagnostic Codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected asbestosis has been provided by the medical professionals who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations  and their review of the entire record.  The medical findings (as provided in the examination reports, clinical records, and expert opinions) directly address the criteria under which the Veteran's particular form of asbestosis is evaluated.

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply and the claim for a compensable initial evaluation for asbestosis is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

A compensable initial evaluation for asbestosis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


